BALDWIN, J.
— In this case the instructions of the court were given orally, and within the case of People v. Demint, 8 Oal. 423, the court had no power to give such instructions. We are asked to review that decision. We think it correct. The right to have the instructions in writing, so as to preserve them in an authentic form, and to secure an entire accuracy of statement is given by the statute; and there is no presumption indulged in criminal cases that any right is waived. The record must show the waiver. We think the policy is good, and there can or ought to be no difficulty in the court or the district attorney’s seeing that the proper entry is made on the records whenever this right is waived.
The judgment is reversed and cause remanded.
We concur: Field, J.; Terry, O. J.